[Cite as In re K.T., 2017-Ohio-2638.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

IN RE: K.T.                                           C.A. Nos.      28411
       M.G.                                                          28424
       A.G.                                                          28427
                                                                     28440



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
                                                      CASE Nos. DN 13-08-0520
                                                                 DN 13-08-0521
                                                                 DN 13-08-0522

                                 DECISION AND JOURNAL ENTRY

Dated: May 3, 2017



        SCHAFER, Presiding Judge.

        {¶1}     Appellants, Taylor W. (“Mother”), Timothy G. (“Father G.”), William T. (“Father

T.”), and Patricia W., the maternal grandmother (“Grandmother”), appeal from a judgment of the

Summit County Court of Common Pleas, Juvenile Division, that granted permanent custody of

three minor children to Summit County Children Services Board (“CSB”). This Court affirms.

                                                 I.

        {¶2}     Mother is the biological mother of M.G., born January 4, 2009; A.G., born

October 6, 2011; and K.T., born August 13, 2013. Father G. is the biological father of M.G. and

A.G. and Father T. is the biological father of K.T. Grandmother was permitted to intervene in

the trial court proceedings and later moved for legal custody of the three children.
                                                 2


       {¶3}    On August 21, 2013, CSB filed complaints alleging that all three children were

dependent because of domestic violence and substance abuse in the home. Father T. was later

convicted of domestic violence against Mother but was placed on community control.

       {¶4}    The children were adjudicated dependent and placed in the temporary custody of

CSB. None of the parents made sufficient progress on the reunification goals of the case plan.

In fact, Mother and Father T. continued their volatile relationship with each other, in violation of

the no contact order, and Mother continued to abuse drugs.            Mother was convicted and

incarcerated after she gave methadone to K.T. during a visit that was supposed to be supervised

by a maternal aunt. The aunt had left the home and, although Grandmother remained in the

home, she did not supervise Mother’s contact with K.T. Father T. was later incarcerated for

violating the terms of his community control. Father G. left the state for more than a year and

had no contact with CSB or the children.

       {¶5}    CSB moved for permanent custody of the children. Alternatively, Grandmother

moved for legal custody of all three children and Father G. moved for legal custody of his two

children. During the hearing, Mother and Father T. conceded that the children could not be

returned to their custody, but they supported Grandmother’s request for legal custody.

       {¶6}    Following the final hearing, the trial court terminated parental rights and placed

the children in the permanent custody of CSB. In its original judgment, however, the trial court

made only one finding on the first prong of the permanent custody test: that the children had

been in the temporary custody of CSB for 12 or more months of a consecutive 22-month period.

This Court reversed the initial permanent custody judgment on appeal because all parties

conceded that the “12 of 22” ground was not properly before the trial court. See In re K.T., 9th
                                                   3


Dist. Summit Nos. 28152, 28169, 2016-Ohio-5812. This Court reversed and remanded to the

trial court “for further proceedings.” Id. at ¶ 1, 11.

       {¶7}    On remand, the trial court made new findings and conclusions based on the

evidence presented at the original hearing, again granting permanent custody of the children to

CSB. In its judgment entry on remand, the trial court found that the children could not be placed

with a parent within a reasonable time and that permanent custody was in their best interest. See

R.C. 2151.414(B)(1)(a) and R.C. 2151.414(D). Consequently, it denied the alternative legal

custody motions filed by Grandmother and Father G.

       {¶8}    The trial court found that CSB established the first prong of the permanent

custody test because Father G. abandoned his children, see R.C. 2151.414(E)(10); Mother and

Father T. conceded that the children could not be placed with them within a reasonable time, see

R.C. 2151.414(E)(16); and that the children could not be placed with Mother because she had

drugged K.T. with methadone and was incarcerated for convictions of endangering children and

corrupting another with drugs for those actions. See R.C. 2151.414(E)(7).

       {¶9}    Before the trial court issued its new judgment on remand, Mother and Father T.

filed a joint “Notice of Withdrawal of Voluntary Relinquishment of Parental Rights” and

Mother, both fathers, the attorney for the children, and Grandmother jointly filed a motion to

dismiss the case without prejudice or to terminate CSB’s temporary custody of the children. The

trial court overruled those motions in its new permanent custody judgment.

       {¶10} Mother, Father T., Father G., and Grandmother separately appealed and their

appeals were later consolidated.        Their assignments of error have been rearranged and

consolidated for ease of review.
                                                 4


                                                II.

                                  Scope of Appeal after Remand

        {¶11} This Court reversed the trial court’s original judgment because it erroneously

found that the “12 of 22” ground had been satisfied and had based its first prong finding solely

on that ground. We did not address the remaining assignments of error because they had been

rendered moot and we remanded the case to the trial court “for further proceedings.” In re K.T.,

9th Dist. Summit Nos. 28152, 28169, 2016-Ohio-5812, at ¶ 10-11. Although the trial court

issued a new permanent custody judgment on remand, “issues beyond the scope of a previous

remand are beyond the scope of review following a return of the case from remand.” State ex

rel. National Elec. Contrs. Assn. v. Ohio Bureau Emp. Servs., 88 Ohio St.3d 577, 579 (2000),

citing State v. Gillard, 78 Ohio St.3d 548, 549 (1997). In this appeal, the parties cannot litigate

issues that were, or could have been, raised in the first appeal. State v. D'Ambrosio, 73 Ohio

St.3d 141, 143 (1995). In other words, the appellants are limited to raising issues that pertain to

the action of the trial court following remand or assignments of error that they raised in the prior

appeal but were not addressed by this Court because they were moot. See In re T.G., 9th Dist.

Wayne No. 04CA0040, 2004-Ohio-5173, ¶ 8-9.

        {¶12} Grandmother is the only party who raised assignments of error in the prior appeal

that were not addressed. Consequently, the other parties are limited to raising arguments that

solely pertain to the trial court’s conduct on remand. To the extent that their assigned errors also

challenge the original trial court proceedings, those arguments are beyond the scope of this

appeal and will not be addressed. We will first address assignments of error pertaining to the

trial court’s action after this Court reversed the original judgment and remanded the case to the

trial court.
                                                 5


                         MOTHER’S ASSIGNMENT OF ERROR I
                       GRANDMOTHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN NOT
       DISMISSING THE CASE WITHOUT PREJUDICE, [OR] IN THE
       ALTERNATIVE, IN NOT TERMINATING SUMMIT COUNTY CHILDREN
       SERVICES BOARD’S TEMPORARY CUSTODY OF THE CHILDREN.

       {¶13} Grandmother joins with Mother in presenting the same assigned error and

argument. They argue that, on remand, the trial court erred in denying their motion to dismiss

the case or, alternatively, to terminate the order of temporary custody because the children had

been in the temporary custody of CSB for more than 38 months, longer than the period permitted

by R.C. 2151.353(G).

       {¶14} The day after this Court reversed and remanded the original permanent custody

judgment, the parents, Grandmother, and the attorney for the children filed a consolidated motion

to dismiss this case, relying on R.C. 2151.415(D)(4). On appeal, they also rely on identical

language from R.C. 2151.353(G). In relevant part, and with emphasis added by this Court, those

subsections provide:

       [T]he [trial] court shall not order an existing temporary custody order to continue
       beyond two years after the date on which the complaint was filed or the child was
       first placed into shelter care, whichever date is earlier, regardless of whether any
       extensions have been previously ordered pursuant to [R.C. 2151.415(D)].

       {¶15} Focusing primarily on the mandatory “shall not” language, they assert that the

trial court erred by failing to dismiss the case because it lacked authority to circumvent the intent

of the legislature. The plain language of R.C. 2151.415(D)(4) and 2151.353(G), however,

prohibited the trial court from “order[ing] an existing order of temporary custody” to continue

beyond the two-year sunset date.

       {¶16} After this Court reversed and remanded the original permanent custody judgment,

the trial court did not order an extension of temporary custody. Instead, faced with a reversal of
                                                 6


its original judgment, the trial court proceeded to issue a new permanent custody judgment.

Because Mother and Grandmother have failed to demonstrate that the trial court violated the

language of R.C. 2151.415(D)(4) and R.C. 2151.353(G), the trial court did not err in failing to

dismiss the case. The first assignments of error of Mother and Grandmother are overruled.

                         MOTHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR AND VIOLATED
       MOTHER’S RIGHTS TO DUE PROCESS IN GRANTING PERMANENT
       CUSTODY AFTER MOTHER WITHDREW HER VOLUNTARY
       RELINQUISHMENT OF PARENTAL RIGHTS.

                         FATHER T.’S ASSIGNMENT OF ERROR

       THE TRIAL COURT VIOLATED FATHER [T.’S] DUE PROCESS RIGHTS
       AND COMMITTED REVERSIBLE ERROR WHEN IT GRANTED
       PERMANENT CUSTODY WITHOUT HEARING AFTER FATHER
       WITHDREW HIS VOLUNTARY [RELINQUISHMENT] OF PARENTAL
       RIGHTS.

                        FATHER G.’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN, UPON
       REMAND, IT FAILED TO RECOGNIZE THAT [FATHER T.] WITHDREW
       HIS CONSENT TO [] PERMANENT CUSTODY AND IT FAILED TO HOLD
       A HEARING ON THE PERMANENT CUSTODY MOTION.

                        FATHER G.’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DECISION IS AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE AND THE EVIDENCE IS INSUFFICIENT TO SUPPORT
       A CLEAR AND CONVINCING FINDING.

       {¶17} Some of the arguments raised under these assignments of error will not be

addressed because they are not properly before us in this appeal. Father G. lacks standing to

raise an argument on behalf of Father T. because they are not parents of the same children. Also,

Mother and the fathers cannot now challenge procedures or evidence at the permanent custody

hearing because they did not raise those challenges in the prior appeal.
                                                 7


        {¶18} To the extent that these assignments of error are within the scope of this appeal,

they raise two issues: (1) whether the trial court was required to hold a new permanent custody

hearing on remand, and (2) whether Mother and Father T. should have been permitted to

withdraw their prior agreement that they should not receive custody of the children. Although

the arguments are interrelated, we will address each issue in turn.

                                           New Hearing

        {¶19} On appeal, the parents argue that the trial court was required to hold a new

hearing, but they cite no legal authority to support that argument. In the prior appeal, this Court

reversed the prior judgment solely because the trial court’s “12 of 22” finding was improper and

we remanded the case to the trial court “for further proceedings.” In re K.T., 9th Dist. Summit

Nos. 28152, 28169, 2016-Ohio-5812, at ¶ 1, 11. The sole reversible error was the trial court’s

factual finding on the first prong of the permanent custody test. Id. at ¶ 9. Although CSB had

alleged and presented evidence on alternative grounds, the trial court based its first prong finding

solely on the “12 of 22” ground, which all parties conceded on appeal was reversible error. Id. at

¶ 4-5, 9. Consequently, this Court reversed the decision for the trial court to correct that error.

Id. at ¶ 11.

        {¶20} A new hearing would have been required if this Court had mandated that the trial

court hold a new hearing or if it had reversed the permanent custody judgment based on an error

that occurred during the trial court proceedings. See, e.g., In re C.S., 9th Dist. Wayne No.

05CA0079, 2006-Ohio-1909, ¶ 12 (second judgment reversed because trial court failed to follow

mandate on remand to hold a new permanent custody hearing); In re T.R., 9th Dist. Summit Nos.

25179, 25213, 2010-Ohio-2431, ¶ 25-26 (judgment reversed because evidence in the record

failed to demonstrate that permanent custody was in the best interest of the children); In re
                                                8


Walker, 162 Ohio App.3d 303, 2005-Ohio-3773, ¶ 14-21 (11th Dist.) (case was reversed because

improper evidence, which was intertwined with admissible evidence, was admitted at the

permanent custody hearing); In re S.R., 9th Dist. Summit No. 27209, 2014–Ohio–2749, ¶ 34

(original judgment reversed and remanded because Father was not included in the case plan).

       {¶21} Reversal of a permanent custody decision solely because of errors in the trial

court’s factual findings does not necessarily require the trial court to hold a new permanent

custody hearing. This same issue was raised in In re Arnold, 3d Dist. Allen No. 1-06-04, 2006-

Ohio-2794, an appeal after reversal and remand of a permanent custody decision for “further

proceedings” because of an error in the trial court’s “12 of 22” finding. The court rejected the

appellant’s argument that a new trial was required on remand, reasoning that, in similar

situations in which only the trial court’s factual findings were defective, “we have not required a

new evidentiary hearing and have permitted the court to make the proper findings based on the

previous record.” Id. at ¶ 8. The court further emphasized that the appellant had pointed to no

legal authority that would require a new hearing on remand.

       {¶22} In this case, the trial court was in the best positon to determine whether a new

hearing was necessary or whether it could issue a proper first prong finding based on the

evidence that it had already heard. Moreover, the parents did not move the trial court to hold a

new hearing on remand, nor did they make any legal argument on the record that a new hearing

was necessary.    In fact, the day after this Court reversed the original permanent custody

judgment, Mother, both fathers, Grandmother, and the attorney for the children filed a motion to

dismiss the case and argued that the trial court lacked statutory authority to extend the

proceedings any further. Therefore, the parties have failed to demonstrate that the trial court

erred by failing to conduct a new permanent custody hearing on remand.
                                                 9


                          Purported Relinquishment of Parental Rights

        {¶23} Next, Mother and Father T. argue that they should have been allowed to withdraw

their “voluntary relinquishment of parental rights.” To begin with, despite their argument to the

contrary, Mother and Father T. did not agree to relinquish their parental rights during the

permanent custody hearing. Although they initially sought to relinquish their parental rights,

they also expressed their desire to continue participating in the hearing to present evidence and

argue that legal custody to Grandmother was in the best interest of the children. Had Mother and

Father T. actually relinquished their parental rights, they would have also surrendered their

residual parental rights and agreed that it was in the children’s best interest to be placed in the

permanent custody of CSB. See In re A.P., 9th Dist. Medina No. 13CA0083-M, 2015-Ohio-206,

¶ 22.

        {¶24} In other words, an actual relinquishment of their parental rights would have

precluded them from arguing that the children should be placed in Grandmother’s custody, a

disposition that would have required them to retain their residual parental rights. See id. at ¶ 22-

23. The parties discussed that issue during the hearing and the trial court later explained in its

judgment entry on remand that it was accepting the purported voluntary relinquishment of the

parental rights of Mother and Father T. as a stipulation to the first prong of the permanent

custody test under R.C. 2151.44(E)(16).

        {¶25} Upon this Court’s reversal of the permanent custody decision, their parental rights

were temporarily reinstated, but only until the trial court issued its new permanent custody

judgment on remand. See In re A.P., 2015-Ohio-206, at ¶ 23. Mother and Father T. have failed

to demonstrate that they had a right on remand to withdraw their stipulations that the children

could not be returned to their custody. Their argument is premised on their positon that the trial
                                                 10


court was required to hold a new evidentiary hearing on remand. This Court has already

concluded that the trial court was not required to hold a new hearing. Consequently, it did not

err in considering the evidence that was already before it at the original hearing, including that

Mother and Father T. stipulated that the children could not be returned to their custody.

          {¶26} Because the parties have failed to demonstrate that the trial court erred in failing

to hold a new permanent custody hearing or in refusing to permit Mother and Father T. to

withdraw their prior stipulation to R.C. 2151.414(E), their assignments of error are overruled.

                              Assignments of Error from Prior Appeal

          {¶27} Grandmother raised her remaining assignments of error in the prior appeal, but

this Court did not address them because they had been rendered moot by the reversal of the

permanent custody decision on “12 of 22” grounds. Therefore, we will address them in this

appeal.

                      GRANDMOTHER’S ASSIGNMENT OF ERROR II

          THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
          TERMINATED MOTHER’S AND FATHER’S PARENTAL RIGHTS RATHER
          THAN GRANTING LEGAL CUSTODY TO MATERNAL GRANDMOTHER.

          {¶28} Grandmother’s second assignment of error is that the trial court erred when it

granted permanent custody to CSB instead of awarding legal custody to her. Before a juvenile

court may terminate parental rights and award permanent custody of children to a proper moving

agency it must find clear and convincing evidence of both prongs of the permanent custody test:

(1) that the children are abandoned; orphaned; have been in the temporary custody of the agency

for at least 12 months of a consecutive 22-month period; they or another child in a parent’s

custody have been adjudicated abused, neglected, or dependent on three separate occasions; or

they cannot be placed with either parent within a reasonable time or should not be placed with
                                                 11


either parent, based on an analysis under R.C. 2151.414(E); and (2) that the grant of permanent

custody to the agency is in the best interest of the children, based on an analysis under R.C.

2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75 Ohio

St.3d 95, 99 (1996).

       {¶29} On remand, the trial court found, among other reasons, that CSB satisfied the first

prong of the permanent custody test because Father G. abandoned his children and Mother and

Father T. agreed that the children could not be placed with them because of their long-term

incarcerations. Grandmother does not challenge those findings but confines her assignment of

error to the trial court’s determination that permanent custody was in the children’s best interest.

       {¶30} Because the trial court’s decision whether to place the children in the legal

custody of Grandmother was also based on the best interest of the children, “this Court typically

conducts a single ‘best interest’ review of the trial court’s decision to place the child[ren] in the

permanent custody of the agency rather than in the legal custody to a relative.” In re I.A., 9th

Dist. Summit No. 26642, 2013-Ohio-360, ¶ 10, quoting In re T-G.M., 9th Dist. Summit No.

25858, 2011-Ohio-3940, ¶ 13. If permanent custody is in the children’s best interest, legal

custody to Grandmother necessarily is not. “‘Consequently, this Court will review the factors set

forth in R.C. 2151.414(D) in reviewing the [best interest] decision of the trial court * * *.’” Id.

       {¶31} When determining the children’s best interest under R.C. 2151.414(D), the

juvenile court must consider all relevant factors, including the interaction and interrelationships

of the children, their wishes, the custodial history of the children, and their need for permanence

in their lives. See In re R.G., 9th Dist. Summit Nos. 24834, 24850, 2009-Ohio-6284, ¶ 11.

       {¶32} The evidence was not disputed that Grandmother’s interaction with the children

during visits was usually positive and she and the children loved each other.              CSB had
                                               12


investigated Grandmother as a potential temporary placement for the children at the beginning of

this case but did not approve her because she had long-term, untreated mental health problems

and the agency did not believe that she could protect them from their parents. The children were

living with Grandmother when this case began and, although Grandmother was aware of the

domestic violence between Mother and Father T. and their serious drug problems, she had done

nothing to protect the children from those ongoing dangers. More than one year after this case

began, Grandmother admitted to another CSB kinship worker that Mother took advantage of her

and she was unable to do anything about it. By the time of the final dispositional hearing,

Grandmother reported that she was taking psychiatric medication but was not engaged in any

counseling. Nonetheless, she had refused to sign releases to allow CSB to communicate with her

mental health providers.

       {¶33} Moreover, during one home visit between Mother and the children, Grandmother

permitted Mother to be alone in her bedroom with K.T. During that unsupervised contact,

Mother administered methadone to the child, which was discovered hours later when K.T.

exhibited symptoms and the foster parents took her to the hospital. Grandmother was present in

the home when Mother gave the child methadone, was aware that Mother’s visits were required

to be supervised because of her serious drug problem, but did not supervise Mother to prevent

her from injuring the child. Moreover, Grandmother minimized the incident and accepted no

responsibility for her role in failing to protect K.T. She blamed the aunt who was responsible for

supervising the visit. Grandmother did not dispute, however, that she knew that the aunt had left

the home and that she was the only one there to supervise Mother’s interaction with the children.

       {¶34} The oldest child, M.G., suffered from post-traumatic stress disorder and was

involved in regular counseling throughout this case. The counselor also expressed concern that
                                                13


Grandmother had lived with M.G. while she was being exposed to domestic violence and drug

use, yet did nothing to protect her or remove her from that unsafe environment. The counselor

further testified that M.G. confided to her that, during an earlier supervised visit with Mother at

her home, Father T. had also come to the visit, in violation of a no contact order. Although M.G.

did not mention a court order, she knew that Father T. was not allowed to attend because Mother

and Grandmother told her not to tell anyone that he had been there. M.G. discussed the incident

with her counselor because she agonized about Mother and Grandmother telling her to lie.

       {¶35} On the other hand, several witnesses testified that the children felt safe in the

foster home, and that all of their basic and special needs were being met. The children were

closely bonded with the entire family. They had lived in that home for one and one-half years

and the foster parents were interested in adopting all three children. The foster mother testified

that she had been facilitating visits with Grandmother and would be willing to continue to do so

if CSB received permanent custody and she adopted the children. She realized that the children

love Grandmother and want to continue a relationship with her.

       {¶36} The children had not expressed wishes about where they wanted to live. M.G.,

the oldest child, did not know where she wanted to live. The younger children were only two

and four years old at the time of the hearing, so the guardian ad litem spoke on their behalf. She

opined that permanent custody was in the best interest of the children because she did not believe

that Grandmother had the ability to protect them. She also emphasized that the foster parents

had provided the children with a safe, stable, and structured home and were interested in

providing them with a permanent home.

       {¶37} The custodial history of the children had included more than two years of living in

temporary placements. They were in need of a legally secure permanent placement, which their
                                                14


parents were unable to provide, and CSB had found no suitable relatives to provide them with a

permanent home. Therefore, the trial court reasonably concluded that a legally secure permanent

placement would be achieved by placing the children in the permanent custody of CSB.

Grandmother’s second assignment of error is overruled.

                     GRANDMOTHER’S ASSIGNMENT OF ERROR III

         THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY GIVING
         WEIGHT TO THE TESTIMONY OF A GAL WHO PREVIOUSLY WORKED
         FOR CSB AND DID NOT COMPLETE HER DUTIES AS REQUIRED BY
         STATUTE.

         {¶38} Grandmother’s third assignment of error states that the trial court erred in “giving

weight” to the testimony of the guardian ad litem, because she did not fully investigate

Grandmother as a potential legal custodian and she was probably biased because she worked for

CSB many years ago. Although Grandmother cross-examined the guardian about the depth of

her investigation and her prior employment at CSB, the crux of Grandmother’s argument is that

the trial court erred in admitting and considering the report and testimony of the guardian ad

litem.

         {¶39} Grandmother did not object to the admission of the report or testimony, however,

nor did she ask the trial court to continue the hearing so that the guardian ad litem could conduct

a more thorough investigation of Grandmother as a potential custodian for the children.

Therefore, Grandmother must demonstrate that it was plain error for the trial court to consider

the report and testimony of the guardian ad litem. See In re S.H., 9th Dist. Summit Nos. 27574,

27589, 27595, 2015-Ohio-1259, ¶ 44.

         {¶40} “This Court has not determined whether the civil or criminal plain error standard

applies in cases involving the termination of parental rights.” In re S.C., 9th Dist. Summit No.

27676, 2015-Ohio-2623, ¶ 12. The criminal plain error standard requires proof that, “but for the
                                                  15


error, the outcome of the trial would have been different and that reversal is necessary to prevent

a manifest miscarriage of justice.” State v. White, 142 Ohio St.3d 277, 2015-Ohio-492, ¶ 57.

The civil standard applies only in “the extremely rare case involving exceptional circumstances

where error * * * seriously affects the basic fairness, integrity, or public reputation of the judicial

process, thereby challenging the legitimacy of the underlying judicial process itself.” Goldfuss v.

Davidson, 79 Ohio St.3d 116 (1997), syllabus. Grandmother has not argued plain error, nor does

the record demonstrate that the failure of the guardian ad litem to more thoroughly investigate

Grandmother rose to the level of plain error under either standard.

       {¶41} As explained already, the trial court heard evidence from several witnesses that,

from the beginning of this case, CSB was concerned about Grandmother’s ability to protect the

children from their parents’ drug use and domestic violence. Grandmother had failed to protect

the children from Mother and Father T. while she lived with the family before this case began.

During this case, Mother was able to drug the youngest child while Grandmother should have

been supervising her interaction with the children because the aunt had left the home.

Grandmother had also allowed Father T. to come to a prior visit in violation of a no contact order

and told M.G. not to tell anyone. CSB also remained concerned that Grandmother had her own

mental health problems, was not fully engaged in treatment, and refused to sign releases for the

agency to speak to any of her mental health providers.

       {¶42} Even if Grandmother could demonstrate that the investigation of the guardian ad

litem was insufficient in this case, it was Grandmother’s own behavior, not the opinion of the

guardian ad litem, that convinced the trial court that Grandmother could not provide a suitable

permanent placement for the children. Grandmother has failed to demonstrate that the admission
                                                16


of the testimony or report of the guardian ad litem constituted plain error. Grandmother’s third

assignment of error is overruled.

                                                III.

       {¶43} To the extent the assignments of error were properly before this Court on appeal

after remand, they are overruled.      The issues not properly raised in this appeal were not

addressed. The judgment of the Summit County Court of Common Pleas, Juvenile Division, is

affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                       JULIE A. SCHAFER
                                                       FOR THE COURT
                                             17




CARR, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

GREGORY A. PRICE, Attorney at Law, for Appellant.

NEIL AGARWAL, Attorney at Law, for Appellant.

DENISE E. FERGUSON, Attorney at Law, for Appellant.

PAM HAWKINS, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.

JOE KERNAN, Attorney at Law, for Appellee.